DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14 and 16-20 of U.S. Patent No. 10,673,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are essentially the same.
Claim 1 of the patent discloses claim 1 of the application, except drive the vehicle through the transmission device.  However, the transmission is coupled to the motors for driving the vehicle; thus, it would have been obvious to one skilled in the art the vehicle is driven by the transmission.
Claim 3 of the patent discloses claim 2 of the application.
Claim 4 of the patent discloses claim 3 of the application.
Claim 5 of the patent discloses claim 4 of the application.
Claim 6 of the patent discloses claim 5 of the application.

Claim 8 of the patent discloses claim 7 of the application, except drive the vehicle through the transmission device.  However, the transmission is coupled to the motors for driving the vehicle; thus, it would have been obvious to one skilled in the art the vehicle is driven by the transmission.
Claim 10 of the patent discloses claim 8 of the application.
Claim 11 of the patent discloses claim 9 of the application.
Claim 12 of the patent discloses claim 10 of the application.
Claim 13 of the patent discloses claim 11 of the application.
Claim 14 of the patent discloses claim 12 of the application, except drive the vehicle through the transmission device.  However, the transmission is coupled to the motors for driving the vehicle; thus, it would have been obvious to one skilled in the art the vehicle is driven by the transmission.
Claim 16 of the patent discloses claim 13 of the application.
Claim 17 of the patent discloses claim 14 of the application.
Claim 18 of the patent discloses claim 15 of the application.
Claim 19 of the patent discloses claim 16 of the application.
Claim 20 of the patent discloses claim 17 of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4,7-9 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida (US 2009/0115375 A1) in view of Shimizu (US 2005/0070401 A1).
Regarding claims 1, 7 and 12, Iida discloses an electric drive system for a vehicle (e.g. Fig. 1), comprising: an energy storage system (ESS) (e.g. Fig .1: BA, BB); a power conversion device (e.g. Fig .1: 12A, 12B, 14, 22) coupled to the ESS; a first electric motor (e.g. MG1) coupled to the power conversion device; a second electric motor (e.g. Fig. 1: MG2) coupled to the power conversion device; a transmission device ([0030]) coupled to the first electric motor; a power split device (Fig. 1: 3 & [0030]) coupled to the transmission device and the second electric motor, the power split device comprising one or more planetary sets ([0030]); and an energy management system (EMS) (e.g. Fig. 1: 30).
Iida fails to disclose, but Shimizu teaches energy management system configured to: enable only the first electric motor of the first and second electric motors to operate as a motor to drive the vehicle through the transmission device in a first mode of operation when the vehicle is cruising ([0056]: only the motor M2 is driven at a 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Iida with the teachings of Shimizu to control only one motor when the vehicle is traveling in high speed (i.e. cruising) and both motors when the vehicle is accelerating so that power of the vehicle can be optimally distributed based on different power requests.
Regarding claims 2, 8 and 13, Iida discloses the ESS comprises a first energy storage unit and a second energy storage unit (e.g. Fig. 1: BA, BB).  
Regarding claims 3, 9 and 14, Iida discloses the first energy storage unit -2-Applicant: Zhou et al. Application No.: 16/866,028 comprises a battery and the second energy storage unit comprises an ultra- capacitor (e.g. [0033, 0037]).  
Regarding claims 4 and 15, Iida discloses a first inverter (e.g. Fig .1: 14) coupled between the ESS and the first electric motor and a second inverter (e.g. Fig. 1: 22) coupled between the ESS and the second electric motor.  
Claims 5, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida (US 2009/0115375 A1) in view of Shimizu (US 2005/0070401 A1) as applied to claims 1, 7 and 12, and further in view of King et al. (US 7,595,597 B2).

Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Iida and Shimizu with the teachings of King to include a pre-charging switching device so as to increase lifespan and reliability of electronic components.
Claims 6, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida (US 2009/0115375 A1) in view of Shimizu (US 2005/0070401 A1) as applied to claims 1, 7 and 12, and further in view of Aizawa et al. (US 2005/0082992 A1).
Regarding claims 6, 11 and 17, Iida and Shimizu in combination fails to disclose, but Aizawa teaches the EMS is further configured to enable the second electric motor to operate as a generator in the first mode of operation when the vehicle is cruising (MG1, MG2 are either not operating or acting as generator as shown in Figs. 9-10).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of Iida and Shimizu with the teachings of Aizawa to operate motor as generator so as to efficiently reserve power.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
With respect to amendment of claims 1, 7 and 12, Shimizu (at least in [0056]) teaches only a single motor is driven when the vehicle is traveling in high speed.  And, 
In addition, with respect to applicant’s argument regarding “the Examiner indicated this amendment would be considered allowable subject matter in a teleconference on December 15, 2021”, the examiner has sent out an interview summary on 12/24/2021 to indicate update search was performed after the proposed time for the examiner’s proposed amendment has passed, and new Office action in view of newly found prior art reference will be issued.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/KAWING CHAN/Primary Examiner, Art Unit 2846